DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Amendment filed on 13 February 2022.
Claim(s) 1-21 is/are pending and present for examination.  Claim(s) 1, 9, and 17 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 7, 9-11, 15, and 17-19 have been amended.
No claim has been newly added.
No claim has been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 7, 9, 10, 11, 15, 17, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Padmanabhan et al, USPGPUB No. 2019/0238525, filed on 31 January 2018, and published on 1 August 2019.
As per independent claims 1, 9, and 17, Padmanabhan teaches:
A computing system comprising:
a network interface configured to receive a request to store a blockchain transaction that comprises a skill that a user claims to have previously acquired on a blockchain managed by a set of blockchain peers {Padmanabhan, [0077], wherein this reads over “Block payload 169 data stored within the block may relate to any number of a wide array of transactional data depending on the particular implementation and blockchain protocol utilized, including payload information related to, for example, financial transactions, ownership information, data access records, document versioning, medical records, voting records, compliance and certification, educational transcripts, purchase receipts, digital rights management records, or literally any kind of data that is storable via a payload of a blockchain protocol block 160, which is essentially any data capable of being digitized.”; and [0111], wherein this reads over “When a block containing a particular asset or transaction is to be added to the blockchain, the transaction type database is queried using the type of the particular asset or transaction that is to be added to the blockchain to determine the corresponding consensus protocol type that is to be used to commit the particular asset or transaction, or block containing the particular asset or transaction, to the blockchain.”; and [0363], wherein this reads over “Environment 1698 may include user systems 1612, network 1614, system 1616, processor system 1617, application platform 1618, network interface 1620, tenant data storage 1622, system data storage 1624, program code 1626, and process space 1628. In other embodiments, environment 1698 may not have all of the components listed and/or may have other elements instead of, or in addition to, those listed above”}; and
a processor configured to temporarily store the blockchain transaction in a temporary data structure of a database {See Padmanabhan, [0116], wherein this reads over “This selected consensus protocol type is then communicated to the nodes in the consortium for use in for validating the request to add the new block or transaction therein to the blockchain”},
identify a subset of the blockchain peers to be endorsers of the blockchain transaction based on a provider of the skill to the user {See Padmanabhan, [0116], wherein this reads over “At logic block 215, the host validates, or receives validation of, the request to add the new block or transaction therein to the blockchain when the nodes in the consortium reach consensus according to the selected consensus protocol to add the block or transaction therein to the blockchain and communicate such to the host.”; and [0121], wherein this reads over “At logic block 315, the host validates, or receives validation of, the request to add the new block or transaction therein to the blockchain when participating nodes in the consortium reach consensus according to the selected consensus protocol to add the block or transaction therein to the blockchain and communicate such to the host. In other words, not all nodes in the consortium necessarily participate in consensus protocol. To that end, logic block 311 optionally selects which nodes in the peer-to-peer network are to participate in the selected consensus protocol before the host validates, at logic block 315, the request to add the new block or transaction therein to the blockchain based on learning that participating nodes in the consortium have reached consensus according to the selected consensus protocol to add the block or transaction therein to the blockchain.”},
determine whether the subset of blockchain peers have endorsed that the user previously acquired possession {See Padmanabhan, [0116], wherein this reads over “At logic block 215, the host validates, or receives validation of, the request to add the new block or transaction therein to the blockchain when the nodes in the consortium reach consensus according to the selected consensus protocol to add the block or transaction therein to the blockchain and communicate such to the host.”}, and,
in response to a determination that the subset of blockchain peers have endorsed that the user previously acquired possession of the skill, transfer the blockchain transaction from the temporary data structure to the blockchain {See Padmanabhan, [0116], wherein this reads over “Finally, at logic block 220 the host adds the validated new block or transaction therein to the blockchain”}.  
As per dependent claims 2, 10, and 18, Padmanabhan teaches:
The computing system of claim 1, wherein the skill comprises one or more of a training, an education, and a certification that is learned via one or more of work, school, and a certification program {Padmanabhan, [0077], wherein this reads over “Block payload 169 data stored within the block may relate to any number of a wide array of transactional data depending on the particular implementation and blockchain protocol utilized, including payload information related to, for example, financial transactions, ownership information, data access records, document versioning, medical records, voting records, compliance and certification, educational transcripts, purchase receipts, digital rights management records, or literally any kind of data that is storable via a payload of a blockchain protocol block 160, which is essentially any data capable of being digitized.”}, and the processor is configured to determine whether the subset of blockchain peers have verified possession of the one or more of the training, the education, and the certification by the user {See Padmanabhan, [0116], wherein this reads over “At logic block 215, the host validates, or receives validation of, the request to add the new block or transaction therein to the blockchain when the nodes in the consortium reach consensus according to the selected consensus protocol to add the block or transaction therein to the blockchain and communicate such to the host.”}. 
As per dependent claims 3, 11, and 19, Padmanabhan teaches:
The computing system of claim 1, wherein the blockchain transaction comprises a request to update a previously stored skill stored on the blockchain with a modification to the previously stored skill {See Padmanabhan, [0338], wherein this reads over “It is also feasible that some other participating node adds updated information to the blockchain superseding old data for an asset. When the data is refreshed by any participating node, including being read by the virtual chain interface pursuant to a structured query requesting the data to be retrieved, the latest value will be retrieved, regardless of what entity updated the value. Because the data is stored within a distributed ledger, any participating node specifying the correct key may submit a transaction to update the blockchain asset according to such an embodiment”}.
As per dependent claims 7 and 15, Lervik, in combination Rathod and Sloane, discloses:
The computing system of claim 1, wherein the transferred and verified skill is stored in a data block among a hash-linked chain of data blocks that respective verified skills possessed by a plurality of users {See Padmanabhan, [0062], wherein this reads over “Each block includes the hash of the prior block in the blockchain, linking the two. The linked blocks form a chain. This iterative process confirms the integrity of the previous block, all the way back to the first block in the chain, sometimes called a genesis block or a root block”}. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan, in view of Nation et al, USPGPUB No. 2019/0370358, filed on 29 May 2018, and published on 5 December 2019.
As per dependent claims 4, 12, and 20, Padmanabhan, in combination with Nation, discloses:
The computing system of claim 1, wherein the temporary data structure comprises a temporary blockchain and blockchain comprises a permanent blockchain which is distinct from the temporary blockchain {See Nation, [0042], wherein this reads over “blockchain 308 can include a database (e.g., separate from the confidential data store of database 306) which stores the current "state of the world" for the blockchain, where this state of the world is updated whenever transactions are added to the ledger”}. 
As per the claimed feature of “[t]he temporary data structure comprises a temporary blockchain database and the primary data structure comprises a permanent blockchain database which is distinct from the temporary blockchain database,” the prior art of Padmanabhan fails to expressly disclose said feature.  Nation is directed to the invention of securing access to confidential data using a blockchain ledger.  Specifically, Nation discloses that “blockchain 308 can include a database (e.g., separate from the confidential data store of database 306) which stores the current "state of the world" for the blockchain, where this state of the world is updated whenever transactions are added to the ledger.”  See Nation, [0042].  Wherein Nation discloses a plurality of databases directed to a blockchain system, it would have been obvious to one of ordinary skill in the art to improve the prior art of Padmanabhan with that of Nation for the predictable result of a system wherein blockchain system of Padmanabhan may be further improved to comprise a temporary and a permanent blockchain database as disclosed by Nation.
Claim(s) 5, 6, 13, and 14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Padmanabhan, in view of Sloane et al, USPGPUB No. 2019/0334912, filed on 30 April 2018, and published on 31 October 2019.
As per dependent claims 5 and 13, Padmanabhan, in combination with Sloane, discloses:
The computing system of claim 1, wherein, in response to two blockchain peers endorsing different versions of the skill being possessed by the user, previously stored consensus parameters dictate which of the two blockchain peers prevails {See Sloane, [0044], wherein this reads over “A consensus is reached amongst the nodes by taking into account the total number of votes submitted by the nodes.  Subsequently, once a threshold number of nodes have voted "yes," the pending data record is treated as "valid" and is thereafter appended to the distributed ledger across all of the nodes”; and [0045], wherein this reads over “In other embodiments, the distributed ledger 220 allows data records to be directly modified, but maintains a history of previous data record versions and the modifications that were made.”}. 
Padmanabhan fails to expressly disclose the claimed feature of “wherein, in response to two blockchain peers endorsing different versions of the skill being possessed by the user, previously stored consensus parameters dictate which of the two blockchain peers prevails.”
Sloane is directed to the invention of using a distributed ledger to manager user entitlements.  Specifically, Sloane discloses that “a distributed electronic ledger system 200 including a distributed ledger 220 stored in a decentralized manner across a plurality of nodes 210, in accordance with some embodiments of the present invention” and that “[e]ach node 210 may be a computing device, which may be in operative communication with the other nodes 210 over a network.”  See Sloane, [0039].  Furthermore, with regards to “a distributed ledger,” Sloane discloses that “data records pertaining to provisioned entitlements are stored on a distributed ledger (e.g., on a blockchain)” such that “different resource access managers of the information system function as nodes of the system.”  See Sloane, [0035].  Furthermore, Sloane discloses that “once a threshold number of nodes have voted "yes," the pending data record is treated as "valid" and is thereafter appended to the distributed ledger across all of the nodes.”  See Sloane, [0044].  Moreover, Sloane discloses that “the distributed ledger 220 allows data records to be directly modified, but maintains a history of previous data record versions and the modifications that were made.” That is, Sloane discloses a system wherein a distributed ledger is updated only when a consensus is met.  Wherein a consensus is not met (i.e. an endorsement by two blockchain peers of differing versions, Sloane would provide that a distributed ledger is not updated and the previous account of said distributed ledger is maintained (i.e. previously stored consensus parameters dictate).”.  Accordingly, wherein Sloane discloses a plurality of nodes which store a distributed ledger and a consensus requirement for a blockchain to be updated, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Padmanabhan with that of Sloane for the predictable result of a system wherein a different versions of a skill may be reconciled by maintaining the original skill when a consensus is not met.  
As per dependent claims 6 and 14, Padmanabhan, in combination Sloane, discloses:
The computing system of claim 1, wherein the skill comprises a plurality of skills, and, in response to another skill among the plurality skills not being verified by a blockchain peer, the non-verified skill is prevented from transfer to the blockchain {See Sloane, [0044], wherein this reads over “A consensus is reached amongst the nodes by taking into account the total number of votes submitted by the nodes.  Subsequently, once a threshold number of nodes have voted "yes," the pending data record is treated as "valid" and is thereafter appended to the distributed ledger across all of the nodes”}.
Claim(s) 8, 16, and 21 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Padmanabhan, in view of Rathod, USPGPUB No. 2017/0060873, filed on 2 December 2015, and published on 2 March 2017.
As per dependent claims 8 and 16, Padmanabhan, in combination Rathod, discloses:
The computing system of claim 1, wherein the skill comprises a length of employment {See Rathod, [0075], wherein this reads over “The profile data 211 accessed at operation 520 can include an endorsement 212 of a member skill, a recommendation 213 of the member, and the member's years of experience, location, job title, position in current company, projects completed with the company, current projects, published papers, patents, school, education information, portfolio, certifications, awards, and so on”}, and the processor is configured to determine whether a predetermined amount of blockchain peers have verified the length of employment by the user {See Padmanabhan, [0116], wherein this reads over “At logic block 215, the host validates, or receives validation of, the request to add the new block or transaction therein to the blockchain when the nodes in the consortium reach consensus according to the selected consensus protocol to add the block or transaction therein to the blockchain and communicate such to the host.”}. 
Padmanabhan fails to expressly disclose the claimed feature of “wherein the skill comprises a length of employment.”
Rathod is directed to the invention of verification using member data.  Specifically, Rathod discloses that “[t]he profile data 211 accessed at operation 520 can include an endorsement 212 of a member skill, a recommendation 213 of the member, and the member's years of experience, location, job title, position in current company, projects completed with the company, current projects, published papers, patents, school, education information, portfolio, certifications, awards, and so on” and that “the endorsement 212 or the recommendation 213 can be received from another member of the online social network 210.”  See Rathod, [0075].  Wherein Rathod discloses “a member skill” may be included with the profile data, it would have been obvious to one of ordinary skill in the art to improve the prior art of Padmanabhan with that of Rathod for the predictable result of a system wherein the blockchain data of Padmanabhan further include the specific profile data such as a member skill or member’s years of experience as disclosed by Rathod.
As per dependent claim 21, Padmanabhan, in combination with Rathod, discloses:
The computing system of claim 1, wherein the one or more blockchain peers correspond to at least one of an organization where the user obtained the skill, an organization that provided a certificate for the skill, an organization that tested the user for possession of the skill, and an educational organization where the user learned the skill. {See Rathod, [0075], wherein this reads over “The profile data 211 accessed at operation 520 can include an endorsement 212 of a member skill, a recommendation 213 of the member, and the member's years of experience, location, job title, position in current company, projects completed with the company, current projects, published papers, patents, school, education information, portfolio, certifications, awards, and so on”}.

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 103 have been considered but are moot because of the newly cited prior art combination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ford, USPGPUB No. 2018/0332063.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2152
June 15, 2022



/PK/
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152